

MEMBERSHIP INTEREST PLEDGE AGREEMENT
 
THIS MEMBERSHIP INTEREST PLEDGE AGREEMENT (as amended, restated, supplemented
and otherwise modified and in effect from time to time, this “Pledge Agreement”)
is entered into as of July 23, 2010 among NEVADA GOLD & CASINOS, INC., a Nevada
corporation (“Nevada Gold”) in its capacity as grantor (“Grantor”) and FORTRESS
CREDIT CORP., in its capacity as agent (“Agent”) for the Lenders party to the
Credit Agreement referred to below.
 
RECITALS
 
A.           NG Washington II Holdings, LLC, a Delaware limited liability
company, in its capacity as borrower (“Borrower”), Agent, and Lenders are
entering into a Credit Agreement dated as of July 23, 2010 (as amended, amended
and restated, supplemented and otherwise modified and in effect from time to
time, the “Credit Agreement”) pursuant to which Lenders shall extend credit to
Borrower and Borrower shall issue promissory notes evidencing such credit to the
Lenders.
 
B.           Grantor will receive direct and indirect benefits as a result of
the extension of credit to Borrower under the Credit Agreement.
 
C.           Grantor is the direct parent of Borrower.
 
D.           As a condition precedent to the initial extension of credit under
the Credit Agreement and the effectiveness of the Credit Agreement, Agent and
Lenders have required that that Grantor enter into this Pledge Agreement.
 
E.           In consideration of the foregoing, and in order to induce Lenders
and Agent to enter into the Credit Agreement, Grantor is willing to pledge to
Agent, for the benefit of Agent and Lenders, its membership interests in
Borrower, on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Grantor and Agent, on behalf of Lenders, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Terms Defined in Credit Agreement.  All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
 
1.2           Terms Defined in UCC.  Terms defined in the UCC which are not
otherwise defined in this Pledge Agreement are used herein as defined in the
UCC.
 
1.3           Definitions of Certain Terms Used Herein.  As used in this Pledge
Agreement, in addition to the terms defined in the Preamble and Recitals above,
the following terms shall have the following meanings:
 
“Article” means a numbered article of this Pledge Agreement, unless another
document is specifically referenced.
 
“Collateral” shall have the meaning set forth in Article II.
 
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
 
“Exhibit” refers to a specific exhibit to this Pledge Agreement, unless another
document is specifically referenced.
 
“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
 
“Section” means a numbered section of this Pledge Agreement, unless another
document is specifically referenced.
 
“Security” has the meaning set forth in Article 8 of the UCC.
 
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 

--------------------------------------------------------------------------------

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which Grantor shall receive or shall become entitled to
receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Capital Stock constituting Collateral, any right to receive
Capital Stock and any right to receive earnings, in which Grantor now has or
hereafter acquires any right, issued by an issuer of such Capital Stock.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II
GRANT OF SECURITY INTEREST
 
Grantor hereby pledges, assigns and grants to Agent, on behalf of and for the
ratable benefit of Agent and Lenders, a security interest in all of its right,
title and interest in, to and under all Investment Property issued by or related
to Borrower, whether now owned or hereafter acquired, and all accessions to,
substitutions for and replacements, proceeds (including any Stock Rights) and
products of such Investment Property, together with all books and records
related thereto (all of which will be collectively referred to as the
“Collateral”), to secure the prompt and complete payment and performance of the
Obligations.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Grantor represents and warrants to Agent and Lenders that:
 
3.1           Title, Perfection and Priority.  Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to Agent the security interest in such
Collateral pursuant hereto.  Neither the execution or delivery of this Pledge
Agreement nor the performance by Grantor of any of its obligations hereunder,
does or will violate, constitute a default under, conflict with, or entitle any
third party to exercise any rights with respect to the Collateral by virtue of,
any other agreement, undertaking, security document, court order or decree,
judgment, arbitration award or decree, statute , rule or regulation of any
Governmental Authority, to which Grantor is a party, or by which or any of the
Collateral is bound.  When financing statements have been filed in the
appropriate offices against Grantor in the locations listed on Exhibit C, and
the Agent has received all Securities certificates with respect to certificated
Securities included in the Collateral, Agent will have a fully perfected first
priority security interest in that Collateral in which a security interest may
be perfected by filing, or possession, subject only to Liens permitted under
Section 4.1(e).
 
3.2           Type and Jurisdiction of Organization, Organizational and
Identification Numbers.  The type of entity of Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number (if any) are set
forth on Exhibit A.
 
3.3           Principal Location.  Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit A; Grantor has no
other places of business except those set forth in Exhibit A.
 
3.4           Exact Names.  Grantor’s name in which it has executed this Pledge
Agreement is the exact name as it appears in Grantor’s organizational documents,
as amended, as filed in Grantor’s jurisdiction of organization.  Grantor has
not, during the past five years, been known by or used any other corporate or
fictitious name, or been a party to any merger or consolidation.
 
3.5           Filing Requirements.  None of the Collateral is of a type for
which security interests or liens may be perfected by filing under any federal
statute.
 
3.6           No Financing Statements, Security Agreements.  No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming Grantor as debtor has been filed
or is of record in any jurisdiction except (a) for financing statements or
security agreements naming Agent on behalf of Agent and Lenders as the secured
party and (b) as permitted by Section 4.1(e).
 
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 
2

--------------------------------------------------------------------------------

 

3.7          Collateral.
 
(a)           Exhibit B sets forth a complete and accurate list of all of the
Collateral.  Grantor is the direct, sole beneficial owner and sole holder of
record of the Collateral listed on Exhibit B as being owned by it, free and
clear of any Liens, except for the security interest granted to Agent for the
benefit of Agent and Lenders hereunder. Grantor further represents and warrants
that (i) all Collateral constituting Capital Stock has been (to the extent such
concepts are relevant with respect to such Collateral) duly authorized, validly
issued, is fully paid and non assessable, and (ii) with respect to any
certificates delivered to Agent representing any Capital Stock, such
certificates are Securities as defined in Article 8 of the UCC as a result of
actions by the issuer or otherwise.
 
(b)           In addition, (i) none of the Collateral has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject, (ii) there are existing no options, warrants, calls or commitments of
any character whatsoever relating to the Collateral or which obligate the issuer
of any Capital Stock included in the Collateral to issue additional Capital
Stock, and (iii) no consent, approval, authorization, or other action by, and no
giving of notice, filing with, any governmental authority or any other Person is
required for the pledge by Grantor of the Collateral pursuant to this Pledge
Agreement or for the execution, delivery and performance of this Pledge
Agreement by Grantor, or for the exercise by Agent of the voting or other rights
provided for in this Pledge Agreement or for the remedies in respect of the
Collateral pursuant to this Pledge Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally.
 
(c)           Grantor owns 100% of the issued and outstanding Capital Stock of
Borrower, and the sale, transfer or other disposition of such Capital Stock is
not restricted or limited except by virtue of the limitations imposed by
applicable securities laws.
 
ARTICLE IV
COVENANTS
 
From the date of this Pledge Agreement, and thereafter until this Pledge
Agreement is terminated, agrees that:
 
4.1         General.
 
(a)           Collateral Records.  Grantor will maintain complete and accurate
books and records with respect to the Collateral, and furnish to Agent, with
sufficient copies for each of Lenders, such reports relating to the Collateral
as Agent shall from time to time request.
 
(b)           Authorization to File Financing Statements; Ratification.  Grantor
hereby authorizes Agent to file, and if requested will deliver to Agent, all
financing statements and other documents and take such other actions as may from
time to time be requested by Agent in order to maintain a first perfected
security interest in and, if applicable, Control of, the Collateral.  Any
financing statement filed by Agent may be filed in any filing office in any UCC
jurisdiction and may (i) indicate the Collateral by any appropriate description
which reasonably approximates the description contained in this Pledge
Agreement, and (ii) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether Grantor is an organization,
the type of organization and any organization identification number issued to
Grantor.  Grantor also agrees to furnish any such information to Agent promptly
upon request.  Grantor also ratifies its authorization for Agent to have filed
in any UCC jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.
 
(c)           Further Assurances.  Grantor will furnish to Agent, as often as
Agent requests, statements and schedules further identifying and describing the
Collateral and such other reports and information in connection with the
Collateral as Agent may reasonably request, all in such detail as Agent may
specify.  Grantor also agrees to take any and all reasonable actions necessary
to defend title to the Collateral against all persons and to defend the security
interest of Agent in the Collateral and the priority thereof against any Lien
not expressly permitted hereunder.
 
(d)           Disposition of Collateral.  Grantor shall not sell or otherwise
dispose of the Collateral.
 
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 
3

--------------------------------------------------------------------------------

 

(e)           Liens.  Grantor shall not create, incur, or suffer to exist any
Lien on the Collateral except the security interests created by this Pledge
Agreement.
 
(f)           Other Financing Statements.  Grantor will not authorize the filing
of any financing statement naming it as debtor covering all or any portion of
the Collateral.  Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with the Collateral which does not
expressly exclude the Collateral from the description of the collateral secured
in such financing statement, without the prior written consent of Agent (not to
be unreasonably withheld), subject to Grantor’s rights under Section 9-509(d)(2)
of the UCC.
 
(g)           Compliance with Terms.  Grantor will perform and comply with all
obligations in respect of the Collateral and all agreements to which it is a
party or by which it is bound relating to the Collateral.
 
4.2         Delivery of Investment Property.  Grantor will (a) deliver to Agent
immediately upon execution of this Pledge Agreement the originals of, and duly
executed blank assignments in the form set forth in Exhibit E in respect of, all
Investment Property constituting Collateral, (b) hold in trust for Agent upon
receipt and immediately thereafter deliver to Agent any Securities constituting
Collateral, (c) upon Agent’s request, deliver to Agent (and thereafter hold in
trust for Agent upon receipt and immediately deliver to Agent) any Document
evidencing or constituting Collateral and (d) upon Agent’s request, deliver to
Agent a duly executed amendment to this Pledge Agreement, in the form of
Exhibit D hereto (the “Amendment”), pursuant to which Grantor will confirm the
pledge of such additional Collateral hereunder and, immediately upon execution
of such Amendment, deliver the originals of, and duly executed blank assignments
in the form set forth in Exhibit E in respect of, all Investment Property
constituting such additional Collateral.  Grantor hereby authorizes Agent to
attach each Amendment to this Pledge Agreement and agrees that all additional
Collateral set forth in such Amendments shall be considered to be part of the
Collateral.
 
4.3         Collateral.
 
(a)           Changes in Capital Structure of Issuers.  Grantor will not
(i) permit or suffer any issuer of Capital Stock constituting Collateral to
dissolve, merge, liquidate, retire any of its Capital Stock or other Investment
Property evidencing ownership, reduce its capital, sell or encumber all or
substantially all of its assets or merge or consolidate with any other entity,
or vote any Collateral in favor of any of the foregoing.
 
(b)           Issuance of Additional Securities. Grantor will not permit or
cause the issuer of Capital Stock constituting Collateral to issue additional
Capital Stock, any right to receive the same or any right to receive earnings.
 
(c)           Registration of Collateral.  Grantor will permit any registrable
Collateral to be registered in the name of Agent or its nominee at any time at
the option of the Required Lenders.
 
(d)           Treatment as “Security”.  With respect to any Capital Stock which
is included within the Collateral that shall at any time constitute a Security
or the issuer shall take any action to have such interests treated as a
Security, all certificates or other documents constituting such Security shall
be delivered to Agent by Grantor and such Security shall be properly defined as
such under Article 8 of the UCC of the applicable jurisdiction, whether as a
result of actions by the issuer thereof or otherwise.
 
(e)           Exercise of Rights in Collateral.
 
(i)           Without in any way limiting the foregoing and subject to
clause (ii) below, Grantor shall have the right to exercise all voting rights or
other rights relating to the Collateral for all purposes not inconsistent with
this Pledge Agreement, the Credit Agreement or any other Loan Document; provided
however, that no vote or other right shall be exercised or action taken which
would have the effect of impairing the rights of Agent in respect of the
Collateral.
 
(ii)           Grantor will permit Agent or its nominee at any time after the
occurrence of a Default, without notice, and to the exclusion of the Grantor
once written notice of a Default has been given to Grantor by Agent, to exercise
all voting rights or other rights relating to Collateral, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Capital Stock or Investment Property constituting Collateral
as if Agent was the absolute owner thereof.
 
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 
4

--------------------------------------------------------------------------------

 

(iii)           Grantor shall be entitled to collect and receive for its own use
all cash dividends and other distributions paid in respect of the Collateral to
the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”):  (A) dividends and other distributions paid or payable other than in
cash in respect of any Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Collateral; (B) dividends and other distributions paid or payable in cash in
respect of any Collateral during the continuance of a Default or at any time in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of an issuer;
and (C) cash paid, payable or otherwise distributed, in respect of principal of,
or in redemption of, or in exchange for, any Collateral; provided however, that
until actually paid, all rights to such distributions shall remain subject to
the Lien created by this Pledge Agreement; and
 
(iv)           All Excluded Payments and all other distributions in respect of
any of the Collateral, whenever paid or made, shall be delivered to Agent to
hold as Collateral and shall, if received by Grantor, be received in trust for
the benefit of Agent, be segregated from the other property or funds of Grantor,
and be forthwith delivered to Agent as Collateral in the same form as so
received (with any necessary endorsement).
 
4.4           No Interference.  Grantor agrees that it will not interfere with
any right, power and remedy of Agent provided for in this Pledge Agreement or
now or hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by Agent of any one or more of such
rights, powers or remedies.
 
4.5           Change of Name or Location; Change of Fiscal Year.  Grantor shall
not, without giving Agent not less than thirty (30) days’ prior written notice
thereof and after having executed and delivered to Agent such further
instruments and documents in connection therewith as may be requested by Agent
pursuant to Section 4.1(c), change its name as it appears in official filings in
the state of its incorporation or organization, (b) change its chief executive
office, principal place of business, mailing address, corporate offices or
warehouses or locations, or the location of its records concerning the
Collateral as set forth in this Pledge Agreement, (c) change the type of entity
that it is, (d) change its organization identification number, if any, issued by
its state of incorporation or other organization, or (e) change its state of
incorporation or organization.
 
4.6         Acknowledgment by Issuer.  Grantor shall cause Borrower to execute
and deliver an acknowledgement in the form and substance attached as Exhibit F
hereto.
 
ARTICLE V
REMEDIES
 
5.1         Remedies.
 
(a)           Upon the occurrence of a Default, Agent may, with the concurrence
or at the direction of the Required Lenders, exercise any or all of the
following rights and remedies:
 
(i)           those rights and remedies provided in this Pledge Agreement, the
Credit Agreement, or any other Loan Document; provided that, this Section 5.1(a)
shall not be understood to limit any rights or remedies available to Agent and
Lenders prior to a Default;
 
(ii)           those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;
 
(iii)           without notice (except as specifically provided in Section 7.1
or elsewhere herein) sell or otherwise dispose of the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as Agent may deem commercially reasonable; and
 
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 
5

--------------------------------------------------------------------------------

 

(iv)           concurrently with written notice to the Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Collateral, to exchange certificates or instruments representing or evidencing
Collateral for certificates or instruments of smaller or larger denominations,
to exercise the voting and all other rights as a holder with respect thereto, to
collect and receive all cash dividends and other distributions made thereon and
to otherwise act with respect to the Collateral as though Agent was the outright
owner thereof.
 
(b)           Agent, on behalf of Lenders, may comply with any applicable state
or federal law requirements in connection with a disposition of the Collateral
and compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.
 
(c)           Agent shall have the right upon any such public sale or sales and,
to the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of Agent and Lenders, the whole or any part of the Collateral so
sold, free of any right of equity redemption, which equity redemption Grantor
hereby expressly releases.
 
(d)           Until Agent is able to effect a sale or other disposition of
Collateral, Agent shall have the right to hold or use Collateral, or any part
thereof, to the extent that it deems appropriate for the purpose of preserving
Collateral or its value or for any other purpose deemed appropriate by
Agent.  Agent may, if it so elects, seek the appointment of a receiver or keeper
to take possession of Collateral and to enforce any of Agent’s remedies (for the
benefit of Agent and Lenders), with respect to such appointment without prior
notice or hearing as to such appointment.
 
(e)           Notwithstanding the foregoing, neither Agent nor Lenders shall be
required to (i) make any demand upon, or pursue or exhaust any of their rights
or remedies against, Grantor, any other obligor, guarantor, pledgor or any other
Person with respect to the payment of the Obligations or to pursue or exhaust
any of their rights or remedies with respect to any Collateral therefor or any
direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Obligations or to resort to the Collateral or any such
guarantee in any particular order, or (iii) effect a public sale of any
Collateral.
 
(f)           Grantor recognizes that Agent may be unable to effect a public
sale of any or all the Collateral and may be compelled to resort to one or more
private sales thereof in accordance with clause (a) above.  Grantor also
acknowledges that any private sale may result in prices and other terms less
favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private.  Agent shall be under no obligation to delay
a sale of any of the Collateral for the period of time necessary to permit the
Grantor or the issuer of the Collateral to register such securities for public
sale under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if Grantor and the issuer would agree to do so.
 
5.2         Grantor’s Obligations Upon Default.  Upon the request of Agent after
the occurrence of a Default, Grantor will:
 
(a)           assemble and make available to Agent all books and records
relating to the Collateral at any place or places specified by Agent, whether at
Grantor’s premises or elsewhere;
 
(b)           take, or cause an issuer of Collateral to take, any and all
actions necessary to register or qualify the Collateral to enable Agent to
consummate a “public disposition” (within the meaning of Article 9 of the UCC)
or other disposition of the Collateral, it being recognized that no obligation
to register the Collateral (or any portion thereof) under the Securities Act of
1933 is hereby being undertaken.
 
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 
6

--------------------------------------------------------------------------------

 

ARTICLE VI
ATTORNEY IN FACT; PROXY
 
6.1         Authorization for Secured Party to Take Certain Action.
 
(a)           Grantor irrevocably authorizes and appoints Agent as its attorney
in fact (i) to execute on behalf of Grantor as debtor and to file financing
statements necessary or desirable in Agent’s sole discretion to perfect and to
maintain the perfection and priority of Agent’s security interest in the
Collateral, (ii) if a Default has occurred and is continuing, to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Pledge Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of Agent’s security interest in the Collateral, (iv) to
contact and enter into one or more agreements with the issuers of uncertificated
securities which are Collateral or with securities intermediaries holding
Collateral as may be necessary or advisable to give Agent Control over such
Collateral, (v) to apply the proceeds of any Collateral received by Agent to the
Obligations, (vi) upon written notice to the applicable Grantor, to discharge
past due taxes, assessments, charges, fees or Liens on the Collateral (except
for such Liens as are specifically permitted hereunder), (vii) if a Default has
occurred and is continuing, to change the address for delivery of mail addressed
to Grantor to such address as Agent may designate and to receive, open and
dispose of all mail addressed to Grantor, and (viii) to do all other acts and
things necessary to carry out this Pledge Agreement (provided that, if addressed
in this Pledge Agreement, in accordance therewith); and Grantor agrees to
reimburse Agent on demand for any payment made or any expense incurred by Agent
in connection with any of the foregoing; provided that, this authorization shall
not relieve Grantor of any of its obligations under this Pledge Agreement or
under the Credit Agreement. Grantor agrees that such authorization includes a
ratification and authorization with respect to any initial financing statements
filed prior to the date hereof.
 
(b)           All acts of said attorney or designee are hereby ratified and
approved.  The powers conferred on Agent, for the benefit of Agent and Lenders,
under this Section 6.1 are solely to protect Agent’s interests in the Collateral
and shall not impose any duty upon Agent or any Lender to exercise any such
powers.
 
6.2         Proxy.  GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
AGENT AS THE PROXY AND ATTORNEY IN FACT (AS SET FORTH IN SECTION 6.1 ABOVE) OF
GRANTOR WITH RESPECT TO THE COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH
COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.  IN ADDITION TO THE RIGHT
TO VOTE ANY SUCH COLLATERAL, THE APPOINTMENT OF THE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH COLLATERAL WOULD BE ENTITLED
(INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING
SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS).  THE APPOINTMENT
OF THE AGENT AS PROXY AND ATTORNEY IN FACT SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE OF A DEFAULT OR FROM THE DATE OF THIS PLEDGE AGREEMENT, AS SPECIFIED
IN SECTION 6.1 ABOVE.
 
6.3         Nature of Appointment; Limitation of Duty.  THE APPOINTMENT OF THE
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS PLEDGE AGREEMENT
IS TERMINATED IN ACCORDANCE WITH SECTION 7.13.  NOTWITHSTANDING ANYTHING
CONTAINED HEREIN, NEITHER THE AGENT, NOR ANY LENDER, NOR ANY OF THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE
ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.
 
ARTICLE VII
GENERAL PROVISIONS
 
7.1          Waivers.  Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made.  To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to Grantor, addressed as set forth in Article VIII, at least ten days prior to
(i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made.  To the maximum extent permitted
by applicable law, Grantor waives all claims, damages, and demands against Agent
or any Lender arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of Agent or such Lender as finally determined by a court of competent
jurisdiction.  To the extent it may lawfully do so, Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Agent or any Lender, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Pledge Agreement, or otherwise.  Except as otherwise
specifically provided herein, Grantor hereby waives presentment, demand, protest
or any notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Pledge Agreement or any Collateral.
 
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 
7

--------------------------------------------------------------------------------

 

7.2           Limitation on Agent’s and Lenders’ Duty with Respect to the
Collateral.  Agent and each Lender shall use reasonable care with respect to the
Collateral in its possession or under its control.  Neither Agent nor any Lender
shall have any other duty as to any Collateral in its possession or control or
in the possession or control of any agent or nominee of Agent or such Lender, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto.  To the extent that applicable law imposes
duties on Agent to exercise remedies in a commercially reasonable manner,
Grantor acknowledges and agrees that it is commercially reasonable for Agent (i)
to incur expenses deemed significant by Agent to prepare Collateral for
disposition, (ii) to advertise dispositions of Collateral through publications
or media of general circulation, whether or not the Collateral is of a
specialized nature, (iii) to contact other Persons, whether or not in the same
business as Grantor, for expressions of interest in acquiring all or any portion
of such Collateral, (iv) to hire one or more professional auctioneers to assist
in the disposition of Collateral, whether or not the Collateral is of a
specialized nature, (v) to dispose of Collateral by utilizing internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capacity of doing so, or that match buyers and
sellers of assets, (vi) to purchase insurance or credit enhancements to insure
Agent against risks of loss, or disposition of Collateral or to provide to Agent
a guaranteed return from the disposition of Collateral, or (vii) to the extent
deemed appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the disposition
of any of the Collateral.  Grantor acknowledges that the purpose of this
Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by Agent would be commercially reasonable in Agent’s exercise of
remedies against the Collateral and that other actions or omissions by Agent
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section 7.2.  Without limitation upon the foregoing, nothing
contained in this Section 7.2 shall be construed to grant any rights to Grantor
or to impose any duties on Agent that would not have been granted or imposed by
this Pledge Agreement or by applicable law in the absence of this Section 7.2.
 
7.3           Secured Party Performance of Debtor Obligations.  Without having
any obligation to do so, Agent may perform or pay any obligation which Grantor
has agreed to perform or pay in this Pledge Agreement and Grantor shall
reimburse Agent for any amounts paid by Agent pursuant to this
Section 7.3.  Grantor’s obligation to reimburse Agent pursuant to the preceding
sentence shall be an Obligation payable on demand.
 
7.4           Specific Performance of Certain Covenants.  Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.2, 4.3 and 7.6, will cause irreparable injury to Agent and Lenders,
that Agent and Lenders have no adequate remedy at law in respect of such
breaches and therefore agrees, without limiting the right of Agent or Lenders to
seek and obtain specific performance of other obligations of Grantor contained
in this Pledge Agreement, that the covenants of Grantor contained in the
Sections referred to in this Section 7.4 shall be specifically enforceable
against Grantor.
 
7.5           Dispositions Not Authorized.  No Grantor is authorized to sell or
otherwise dispose of the Collateral and notwithstanding any course of dealing
between Grantor and Agent or other conduct of Agent, no authorization to sell or
otherwise dispose of the Collateral shall be binding upon Agent or Lenders
unless such authorization is in writing signed by Agent with the consent or at
the direction of the Required Lenders.
 
7.6           No Waiver; Amendments; Cumulative Remedies.  No delay or omission
of Agent or any Lender to exercise any right or remedy granted under this Pledge
Agreement shall impair such right or remedy or be construed to be a waiver of
any Unmatured Default or Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy.  No
waiver, amendment or other variation of the terms, conditions or provisions of
this Pledge Agreement whatsoever shall be valid unless in writing signed by
Agent with the concurrence or at the direction of Lenders required under Section
9.2 of the Credit Agreement and then only to the extent in such writing
specifically set forth.  All rights and remedies contained in this Pledge
Agreement or by law afforded shall be cumulative and all shall be available to
Agent and Lenders until the Obligations have been paid in full.
 
7.7           Limitation by Law; Severability of Provisions.  All rights,
remedies and powers provided in this Pledge Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Pledge Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Pledge Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part.  Any provision in this Pledge Agreement that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Pledge Agreement are declared to be severable.
 
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 
8

--------------------------------------------------------------------------------

 

7.8           Reinstatement.  This Pledge Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against Grantor for liquidation or reorganization, should Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 
7.9           Benefit of Agreement.  The terms and provisions of this Pledge
Agreement shall be binding upon and inure to the benefit of Grantor, Agent and
Lenders and their respective successors and assigns (including all persons who
become bound as a debtor to this Pledge Agreement), except that Grantor shall
not have the right to assign its rights or delegate its obligations under this
Pledge Agreement or any interest herein, without the prior written consent of
Agent.  No sales of participations, assignments, transfers, or other
dispositions of any agreement governing the Obligations or any portion thereof
or interest therein shall in any manner impair the Lien granted to Agent, for
the benefit of Agent and Lenders, hereunder.
 
7.10           Survival of Representations.  All representations and warranties
of the Grantors contained in this Pledge Agreement shall survive the execution
and delivery of this Pledge Agreement.
 
7.11           Taxes and Expenses.  Any taxes (including income taxes) payable
or ruled payable by Federal or State authority in respect of this Pledge
Agreement shall be paid by Grantor, together with interest and penalties, if
any.  Grantor shall directly pay the reasonable fees, expenses and disbursements
of Agent’s counsel and shall reimburse Agent for any and all out of pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of Agent) paid or incurred by Agent in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Pledge Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the reasonable expenses and charges associated with any periodic or special
audit of the Collateral).  Any and all costs and expenses incurred by Grantor in
the performance of actions required pursuant to the terms hereof shall be borne
solely by Grantor.
 
7.12           Headings.  The title of and section headings in this Pledge
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Pledge Agreement.
 
7.13           Termination.  This Pledge Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Obligations
outstanding) until (i) the Credit Agreement has terminated pursuant to its
express terms and (ii) all of the Obligations have been Paid In Full and no
commitments of Agent or Lenders which would give rise to any Obligations are
outstanding.
 
7.14           Entire Agreement.  This Pledge Agreement embodies the entire
agreement and understanding between Grantor and Agent relating to the Collateral
and supersedes all prior agreements and understandings between Grantor and Agent
relating to the Collateral.
 
7.15           CHOICE OF LAW.  THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
7.16           CONSENT TO JURISDICTION.  GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN DOCUMENT AND GRANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY GRANTOR AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE
OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS PLEDGE AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
 
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 
9

--------------------------------------------------------------------------------

 

7.17          WAIVER OF JURY TRIAL.  GRANTOR, THE AGENT AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS PLEDGE AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
7.18         Indemnity.  Grantor hereby agrees to indemnify Agent and Lenders,
and their respective successors, assigns, agents, investment advisors, clients,
managed accounts and employees, from and against any and all liabilities,
damages, penalties, suits, costs, and expenses of any kind and nature
(including, without limitation, all expenses of litigation or preparation
therefor whether or not Agent or any Lender is a party thereto) imposed on,
incurred by or asserted against Agent or Lenders, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Pledge Agreement, or the purchase, ownership, delivery, possession, sale
or other disposition of any Collateral. The foregoing to the contrary
notwithstanding, Grantor shall not have any obligation to any indemnified party
under this Section 7.18 with respect to any indemnified amount that a court of
competent jurisdiction finally determines in a non-appealable decision to have
resulted from the gross negligence or willful misconduct of such indemnified
party.
 
7.19         Counterparts.  This Pledge Agreement may be executed in any number
of counterparts and by a different party on separate counterparts, each of
which, when executed and delivered, will be deemed an original, and all of
which, when taken together, shall constitute one and the same
agreement.  Delivery of an  executed counterpart of this Pledge Agreement via
facsimile transmission or in Adobe .pdf format by electronic mail shall be
binding, and as effective as delivery of a manually executed counterpart, and
may be used as admissible evidence that the party so transmitting intends to be
bound by the terms set forth herein.
 
7.20        Lien Absolute.  All rights of Agent hereunder, and all obligations
of Grantor hereunder, shall be absolute and unconditional irrespective of:
 
(a)           any lack of validity or enforceability of the Credit Agreement,
any other Loan Document or any other agreement or instrument governing or
evidencing any Obligations;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document or any other agreement or instrument governing or evidencing any
Obligations;
 
(c)           any exchange, release or non-perfection of any other Collateral,
or any release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Obligations;
 
(d)           the insolvency of any Person; or
 
(e)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, Grantor.
 
7.21       Release.  Grantor consents and agrees that Agent may at any time, or
from time to time, in its discretion (provided that, if addressed in the Credit
Agreement, in accordance therewith):
 
(a)           renew, extend or change the time of payment, and/or the manner,
place or terms of payment of all or any part of the Obligations; and
 
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 
10

--------------------------------------------------------------------------------

 

(b)           exchange, release and/or surrender all or any of the Collateral
(including the Collateral), or any part thereof, by whomsoever deposited, which
is now or may hereafter be held by Agent in connection with all or any of the
Obligations; all in such manner and upon such terms as Agent may deem proper,
and without notice to or further assent from Grantor, it being hereby agreed
that Grantor shall be and remain bound upon this Pledge Agreement, irrespective
of the value or condition of any of the Collateral, and notwithstanding any such
change, exchange, settlement, compromise, surrender, release, renewal or
extension, and notwithstanding also that the Obligations may, at any time,
exceed the aggregate principal amount thereof set forth in the Credit Agreement,
or any other agreement governing any Obligations.
 
ARTICLE VIII
NOTICES
 
All notices, requests and other communications to any party hereunder shall be
in writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (x) in the case of Borrower, Agent or
any Lender, at its address or facsimile number set forth on Schedule 14.1 of the
Credit Agreement, and (y) in the case of Grantor, at its address or facsimile
number set forth on Exhibit A attached hereto.  Each such notice, request or
other communication shall be effective (i) if given by facsimile transmission,
when transmitted to the facsimile number specified in this Article VIII and
confirmation of receipt is received, (ii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Article VIII. Grantor may change the address for service of notice upon
it by a notice in writing to Agent, Agent may change the address for service of
notice upon it by a notice in writing the Grantor, and each other party to the
Loan Documents may change the address for service of notice in accordance with
the terms of the other Loan Documents.
 
ARTICLE IX
THE AGENT
 
Fortress Credit Corp. has been appointed Agent for Lenders hereunder pursuant to
Article XI of the Credit Agreement.  It is expressly understood and agreed by
the parties to this Pledge Agreement that any authority conferred upon Agent
hereunder is subject to the terms of the delegation of authority made by Lenders
to Agent pursuant to the Credit Agreement, and that Agent has agreed to act (and
any successor Agent shall act) as such hereunder only on the express conditions
contained in such Article XI.  Any successor Agent appointed pursuant to
Article XI of the Credit Agreement shall be entitled to all the rights,
interests and benefits of Agent hereunder.
 
[Signature Page Follows]
 
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor and Agent have executed this Pledge Agreement as
of the date first above written.
 

 
NEVADA GOLD & CASINOS, INC.,
 
as Grantor
     
By:
/s/ Robert B. Sturges
     
Name:
Robert B. Sturges
     
Title:
CEO



SIGNATURE PAGE 1 OF 2 TO
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 

--------------------------------------------------------------------------------

 



 
FORTRESS CREDIT CORP.,
 
as Agent
     
By:
/s/ Constantine M. Dakolias
     
Name:
Constantine M. Dakolias
     
Title:
President
   



SIGNATURE PAGE 2 OF 2 TO
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 (See Sections 3.2, 3.3 and 3.4 of Pledge Agreement)
 
GRANTOR’S INFORMATION
 
I.
Name of Grantor: Nevada Gold & Casinos, Inc.

 
II.
State of Incorporation or Organization: Nevada

 
III.
Type of Entity: Corporation

 
IV.
Organizational Number assigned by State of Incorporation or Organization:
1530-77

 
V.
Federal Identification Number: 88-0142032

 
VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

 
50 Briar Hollow Lane
Suite 500W
Houston, TX 77027
Attention:  
Robert B. Sturges
 
CEO

 
with a copy to:
Wolff & Samson PC
One Boland Drive
West Orange, NJ 07052
(973) 530-2080 phone
(973) 530-2280 fax
Attn.: David Hyman, Esq.
 
3167 Warm Springs Road
Suite 100
Las Vegas, NV 89120
 
Attention: 
Robert B. Sturges
 
CEO

 
with a copy to:
Wolff & Samson PC
One Boland Drive
West Orange, NJ 07052
(973) 530-2080 phone
(973) 530-2280 fax
Attn.: David Hyman, Esq.


Exhibit A
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT B


(See Section 3.7 of Pledge Agreement and Definition of “Collateral”)
 
LIST OF COLLATERAL
 
MEMBERSHIP INTERESTS
 
Grantor
 
Issuer
 
Certificate
Number(s)
 
Type of
Membership
Interest
 
Percentage of Issued
and Outstanding
Membership Interests
Owned by Grantor

   
Percentage of
Outstanding
Membership
Interests

 
Nevada Gold & Casinos, Inc.
 
NG Washington II Holdings, LLC
  1  
Voting
    100 %     100 %



Exhibit B
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
(See Section 3.1 of Pledge Agreement)
 
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED
 
Jurisdiction
 
Office
Delaware
 
Delaware Secretary of State
401 Federal Street, Suite 4
Dover, DE 19901



Exhibit C
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT D
(See Section 4.2 of Pledge Agreement)


AMENDMENT


This Amendment, dated [________________, ___] is delivered pursuant to
Section 4.2 of the Pledge Agreement referred to below.  All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Pledge Agreement.  The undersigned hereby certifies that the representations and
warranties in Article III of the Pledge Agreement are and continue to be true
and correct.  The undersigned further agrees that this Amendment may be attached
to that certain Membership Interest Pledge Agreement, dated July 23, 2010,
between the undersigned, as a Grantor, and Fortress Credit Corp., as Agent, (the
“Pledge Agreement”) and that the Collateral listed on Schedule I to this
Amendment shall be and become a part of the Collateral referred to in said
Pledge Agreement and shall secure all Obligations referred to in said Pledge
Agreement.
 

 
   
         
By:
   
Name:
   
 
Title:
   

 
Exhibit D - 1
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE I TO AMENDMENT
 
MEMBERSHIP INTERESTS
 
Grantor
 
Issuer
 
Certificate
Number(s)
 
Type of
Membership
Interest
 
Percentage of Issued and
Outstanding Membership
Interests Owned by
Grantor
 
Percentage of
Outstanding
Membership
Interests
                                           



Exhibit D - 2
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT E
(See Section 4.2 of Pledge Agreement)
 
FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
______________________  one hundred percent (100%) of the membership interests
in NG Washington II Holdings, LLC, a Delaware limited liability company (the
“Company”), represented by Certificate No. 2 (the “Membership Interests”),
standing in the name of the undersigned on the books of the Company and does
hereby irrevocably constitute and appoint ______________________ and its
officers as the undersigned’s true and lawful attorney, for and in name and
stead, to sell, assign and transfer all or any of the Membership Interests, and
for that purpose to make and execute all necessary acts of assignment and
transfer thereof; and to substitute one or more persons with like full power,
hereby ratifying and confirming all that said attorney or substitute or
substitutes shall lawfully do by virtue hereof.
 
Dated: _______________1
 

 
NEVADA GOLD & CASINOS, INC.
           
By: 
   
2
   
Name:
     
Title:
 

 

--------------------------------------------------------------------------------

1 date to be left blank
2 to be executed by an authorized officer of Nevada Gold & Casinos, Inc.
 
Exhibit E
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement


 

--------------------------------------------------------------------------------

 

EXHIBIT F
(See Section 4.7 of Pledge Agreement)


FORM OF ACKNOWLEDGMENT
 
Reference is hereby made to that certain Membership Interest Pledge Agreement
dated as of July 23, 2010 by and among Nevada Gold & Casinos, Inc., a Nevada
corporation (the “Grantor”), (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
in favor of Fortress Credit Corp., as agent (the “Agent”), for the benefit of
the Lenders under the Credit Agreement.  Capitalized terms used herein and not
defined herein shall have the meanings given to such terms in the Pledge
Agreement.
 
The undersigned hereby acknowledges receipt of a copy of the foregoing Pledge
Agreement, agrees promptly to note on its books the security interests granted
under such Pledge Agreement with respect to the Collateral issued by the
undersigned, and waives any rights or requirement at any time hereafter to
receive a copy of such Pledge Agreement in connection with the registration of
any Collateral in the name of Agent or its nominee or the exercise of voting
rights by Agent.
 

 
NG WASHINGTON II HOLDINGS, LLC
          
By:
 
   
Name: 
     
Title:
   



Exhibit F
Fortress/Nevada Gold & Casinos
Membership Interest Pledge Agreement

 

--------------------------------------------------------------------------------

 
 